OPINION OF THE COURT
Per Curiam.
Respondent Paulette M. Owens was admitted to practice under the name Paulette Owens McMillan in the First Department on October 13, 1976. On this application, she has submitted her resignation from the Bar.
In her affidavit, respondent acknowledges that she is the subject of nine complaints of professional misconduct pres*280ently pending before the Disciplinary Committee. The complaints, which respondent recounts in detail, assert neglect of matters in litigation, commingling of escrow funds and use of escrow funds for personal expenses. In some instances respondent asserts that her associates acted improperly, but she accepts full responsibility.
The rules of this court require that respondent’s affidavit include a statement that her resignation is freely and voluntarily rendered; that she is aware that the Committee is investigating complaints against her; that she is unable to defend herself successfully against the merits of each charge; and that she is aware of the implications of submitting her resignation. (22 NYCRR 603.11.) The Departmental Disciplinary Committee agrees that the affidavit contains the required information, and recommends that this court accept the resignation.
Accordingly, since we find that the affidavit complies with the dictates of rule 603.11, respondent’s resignation is accepted and her name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Kupferman, J. P., Sullivan, Carro, Milonas and Smith, JJ., concur.
The resignation of Paulette M. Owens (admitted as Paulette Owens McMillan) is accepted and filed and her name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective June 4, 1987.